NON-FINAL REJECTION
Introduction
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This Office action addresses U.S. Application No. 16/864,067, which is a reissue application of U.S. Application No. 14/971,418 (U.S. Patent No. 10,003,611 issued June 19, 2018).   Claims 2-20 were canceled.  Claims 21-38 added. Claims 1 and 21-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
The preliminary amendment April 30, 2020 has been entered and considered.  Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.


Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No.10,003,611 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Objections

The amendment proposes changes to claims that do not comply with 37 C.F. 1.173 (b), which sets forth the manner of making amendments in reissue applications.  That is, the newly added claims are not underlined including claim numbers and status identifiers.  Applicant is 

Specification
The amendment proposes changes to specification that do not comply with 37 CFR 1.173(d), which sets forth the manner of making amendments in reissue applications.  That is, "the matter to be omitted by reissue must be enclosed in brackets." See MPEP 1453.  A supplemental paper correctly amending the reissue application is required. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter in claims 28 and 37 (i.e. “ a routing table to route the network traffic to the first protection service.”) See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Application Data Sheet
The Application Data Sheet (ADS) filed on September 6, 2011 is objected to because it list the instant application as “reissued of” instead of “reissue of.”  See the Reissue Application Filing Guide at https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf for more information. Note. Any corrected ADS must identify the information being changed with underlining for insertions and strike-though or brackets for text removed as required by 37 CFR 1.76(c)(2).  See MPEP 2920.02 and Quick Start Guide for Corrected Web-based ADS at https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).
Allowable Subject Matter

Claim 1 is allowed.
None of the prior art of record disclosed the features of claims 21-38; therefore, these claims would be allowable if rewritten or amended to overcome all the rejection(s) and/or objection(s) set forth in this Office action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Conferees:
/BJP /Primary Examiner, Art Unit 3992     
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992